Citation Nr: 0826699	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date prior to May 27, 
2003 for dependency and indemnity compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1964 to June 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision, dated in September 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In August 2007, the Board remanded the issue for further 
development.  



FINDINGS OF FACT

1.  The veteran, died in June 1995.  The immediate cause of 
death was sarcoma of chest wall and neck with blood vessel 
erosion and massive hemorrhage.  

2.  In a rating decision in June 1995, the RO granted service 
connection for the cause of the veteran's death, and the 
following month payment was authorized for burial allowance.  

3.  The appellant's initial claim for DIC was received by the 
RO on May 27, 2003.  


CONCLUSION OF LAW

The criteria for an award of DIC from a date earlier than May 
27, 2003, are not met. 38 U.S.C.A. §§ 5110, 5111 (West 2002); 
38 C.F.R. §§ 3.1, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided the appellant post-adjudication, content-
complying VCAA notice in September 2007.  Nevertheless, 
where, as here, the benefit has been granted and an effective 
date have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose of the notice has been fulfilled.  Recently, the 
Court has held that once a claim for service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision as to the effective date does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess at 
19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-
117 (2007); Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 
19, 2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
no further assistance to the veteran is required to comply 
with the duty to assist.

Analysis

The file shows the veteran died in June 1995.  The immediate 
cause of death was sarcoma of chest wall and neck with blood 
vessel erosion and massive hemorrhage.  In June 1995 and July 
1995 the appellant filed Form 21-530, Application for Burial 
Benefits, and in both instances indicated that she was not 
claiming the veteran's cause of death was due to service.  In 
a rating decision in June 1995, the RO granted service 
connection for the cause of the veteran's death and basic 
eligibility to Dependents' Educational Assistance.  A 
Compensation and Pension Award document, dated July 21, 1995, 
indicates that Form 21-534 for DIC benefits was sent to the 
appellant.  Afterwards, that same month, payment was 
authorized for burial allowance.  On May 27, 2003 a claim was 
received from the appellant for Dependency and Indemnity 
Compensation (DIC) benefits.  

The appellant contends that she was not informed that service 
connection was granted for her husband's cause of death, that 
she was not aware she could file a claim for DIC benefits and 
that she was told she was only entitled to burial and 
educational benefits.  She contends that the effective date 
for DIC benefits should be July 1, 1995, which is the first 
of the month following the veteran's death.  

Under 38 U.S.C.A. § 5101(a), a claim must be filed in order 
for any type of VA benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998). Before the RO can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it.  See 38 C.F.R. §§ 3.1(p), 
3.155(a).

Once a claim has been filed, the effective date of an award 
of DIC is the first day of the month in which the veteran's 
death occurred if a claim is received within one year after 
the date of death; otherwise, the effective date will be the 
date of VA receipt of the claim.  38 U.S.C.A. § 5110(a), (d); 
38 C.F.R. § 3.400(c).  Payment of monetary benefits are to 
commence on the first of the month following the effective 
date of the award.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, a duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such an informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if the formal claim has 
not been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of the receipt of the informal claim.  38 
C.F.R. § 3.155.

The record shows that in July 1995 Form 21-534 for DIC 
benefits was sent to the appellant.  The Court has held that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Ashley v. Derwinski, 2 Vet. App. 307 
(1992) (citing United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926)); see also Mindenhall v. Brown, 7 
Vet. App. 271 (1994) (this presumption of regularity applies 
to procedures at the RO).  Applying this presumption to the 
instant case, the Board must conclude that absent evidence to 
the contrary, the appellant was sent Form 21-534 for DIC 
benefits in July 1995.  Regardless of the circumstances, 
since the appellant did not file a claim for DIC benefits, 
formal or informal, or any written statement which could be 
construed as such a claim-within one year of the veteran's 
death, or prior to May 27, 2003, an earlier effective date 
may not be granted.  The Board is sympathetic to the 
appellant's arguments, and finds her entirely credible, but, 
unfortunately, is unable to provide a legal remedy. See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Since the appellant's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An earlier effective date prior to May 27, 2003 for 
dependency and indemnity compensation is denied.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


